Citation Nr: 0201764	
Decision Date: 02/22/02    Archive Date: 02/25/02

DOCKET NO.  01-08 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for paranoid 
schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel



INTRODUCTION

The veteran had active service from September 1971 to May 
1974.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the benefit sought on appeal.

The Board notes that on his October 2001 Form 9 appeal, the 
veteran did not indicate whether or not he desired a hearing.  
There is no indication elsewhere in the claims file that the 
veteran wanted or requested a hearing.  Further, the Board 
observes that after submission of the Form 9, the veteran's 
representative filed both a statement and a brief on his 
behalf and did not assert the veteran's desire for a hearing.  
As such, the Board finds that the veteran waived his right to 
a hearing on appeal in this matter.  See 38 C.F.R. 
§ 20.700(a) (2001). 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  In a July 1978 decision, the Board denied the veteran's 
claim for service connection for paranoid schizophrenia.

3.  The evidence associated with the claims file subsequent 
to the Board's July 1978 decision is not cumulative or 
redundant of evidence previously of record and bears 
substantially upon the specific matter under consideration, 
such that it must be considered in order to fairly decide the 
merits of the veteran's claim.

4.  Competent medical evidence establishes that the veteran's 
paranoid schizophrenia was first manifested during active 
service.


CONCLUSIONS OF LAW

1.  The July 1978 Board decision that denied service 
connection for paranoid schizophrenia is final.  38 U.S.C.A. 
§§ 7103, 7104(a) (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 20.302, 20.1100 (2001).

2.  The evidence received since the July 1978 Board decision 
is new and material, and the requirements to reopen the 
veteran's claim of entitlement to service connection for 
paranoid schizophrenia have been met.  38 U.S.C.A. §§ 5103, 
5103A, 5107, 5108 (West 1991 & Supp. 2001); 66 Fed. Reg. 
45,630-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159); 38 C.F.R. § 3.156(a) 
(2001).

3.  The veteran's paranoid schizophrenia was incurred in 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 
5103A, 5107 (West 1991 & Supp. 2001); 66 Fed. Reg. 45,630-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the veteran's claim for entitlement 
to service connection for paranoid schizophrenia, symptoms of 
which the veteran claims first developed during active 
service.  In an October 1976 rating decision, the RO denied 
service connection on the basis that there was no evidence 
that the veteran's condition was first shown in active 
service or within one year afterwards.  The veteran appealed 
the RO's denial to the Board, which denied his service 
connection claim in July 1978.  The evidence considered at 
that time included the veteran's service medical records and 
VA treatment records.  The veteran was notified of this 
decision and did not appeal it further.  The Board's decision 
in the matter was therefore final.  See 38 U.S.C.A. §§ 7103, 
7104 (West 1991 & Supp. 2001).

In June 2000, the veteran filed a request to reopen his claim 
for service connection for paranoid schizophrenia.  In 
support of his claim to reopen, he later submitted a February 
2001 statement from his VA psychiatrist, who reported that 
the veteran was his patient, and that he had a clear 
diagnosis of paranoid schizophrenia.  The VA psychiatrist 
indicated that he had reviewed the veteran's service medical 
records, noting symptoms of bizarre conversations, staring at 
walls, the inability to concentrate and extreme 
suspiciousness on the part of the veteran.  The VA 
psychiatrist stated that these in-service symptoms were more 
likely than not the early symptoms of schizophrenia.  The RO 
reopened the veteran's claim in an April 2001 rating 
decision, but again denied it on the merits.  The veteran 
then received notice of the decision and timely appealed it 
to the Board.

The Board also notes that following the July 1978 Board 
decision, but prior to the veteran's June 2000 request to 
reopen his claim, additional evidence was associated with the 
claims file, namely VA treatment records dated from August 
1978 to April 1979.  These records document the veteran's 
continued treatment for paranoid schizophrenia, including 
medication and periods of hospitalization.

The Board must make its own determination as to whether the 
newly submitted evidence warrants reopening this claim.  This 
is important because the preliminary question of whether a 
previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim on the merits.  See Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

If new and material evidence is presented or secured with 
respect to a claim that has been finally disallowed, the 
claim shall be reopened and reviewed.  See 38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (2001).  When a claimant seeks 
to reopen a final decision, the first inquiry is whether the 
evidence presented or secured since the last final 
disallowance of the claim is "new and material."  Under 
38 C.F.R. § 3.156(a), new and material evidence is defined as 
evidence not previously submitted that bears directly and 
substantially upon the specific matter under consideration, 
that is neither cumulative nor redundant, and which by itself 
or in connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a) 
(2001); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  The Board notes that there has been a regulatory 
change with respect to the definition of new and material 
evidence, which applies prospectively to all claims made on 
or after August 29, 2001.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.156(a)).  As 
the veteran filed his claim prior to this date, the earlier 
version of the law remains applicable in this case.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).  For evidence to 
be sufficient to reopen a previously disallowed claim, it 
must be  new and material.  If the evidence is new, but not 
material, the inquiry ends and the claim cannot be reopened.  
See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is 
determined that new and material evidence has been submitted, 
the claim must be reopened.  The VA may proceed to evaluate 
the merits of the claim on the basis of all of the evidence 
of record, but only after ensuring that the duty to assist 
the veteran in developing the facts necessary for his claim 
has been satisfied.  See Elkins v. West, 12 Vet. App. 209 
(1999), but see 38 U.S.C.A. § 5103A (West Supp. 2001) 
(eliminates the concept of a well-grounded claim).

The Board finds that the additional evidence submitted by the 
veteran, specifically the VA psychiatrist's February 2001 
letter, is both new and material.  The information contained 
in the February 2001 VA medical statement provides a current 
medical opinion, based upon recent treatment and a review of 
the veteran's service medical records, that was not available 
at the time of prior decisions in this matter.  The Board 
therefore considers this information to be new evidence.  The 
Board also finds that this information is material to the 
case.  At the time of the July 1978 Board decision, there was 
no evidence suggesting any link between the veteran's 
paranoid schizophrenia and his active service; this letter 
addresses a potential connection.

The Board therefore finds that the February 2001 letter from 
the veteran's treating psychiatrist is so significant that it 
must be considered in order to fairly decide the merits of 
the veteran's claim.  See 38 C.F.R. § 3.156(a) (2001).  As 
such, the veteran's claim for service connection for paranoid 
schizophrenia is reopened for full review in light of this 
new evidence.

Having determined that it was proper to reopen the claim, the 
Board will now proceed to consideration of the claim on its 
merits.  Initially, the Board notes that during the pendency 
of this appeal, the Veterans Claims Assistance of Act of 2000 
(VCAA), was enacted.  Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000); see 38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2001).  Among other things, the VCAA amended 38 U.S.C.A. 
§ 5103 to clarify VA's duty to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that the VA will make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(a).  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.159).  The intended effect 
of the implementing regulations was to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and scope of assistance the VA will provide to 
claimants who file a claim for benefits.  66 Fed. Reg. 45,620 
(Aug. 29, 2001).  Both the VCAA and the implementing 
regulations are applicable in the present case, and will be 
collectively referred to as "the VCAA."

The Board finds that while the VCAA was enacted during the 
pendency of this appeal, and was not specifically applied by 
the RO, there is no prejudice to the appellant in proceeding 
with this appeal, because the requirements under the VCAA 
have been met.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (when the Board addresses a matter not addressed by 
the RO, the Board must provide an adequate statement of 
reasons and bases as to why there is not prejudice to the 
appellant).  Moreover, in view of the favorable disposition 
of this claim, the Board finds that no further development is 
necessary in order to comply with the VA's duties to notify 
and assist the veteran with the development of the facts 
pertinent to his claim pursuant to the VCAA's requirements.  
The Board observes that the veteran was notified of the 
evidence necessary to support his claim in several documents 
from the RO, including the June 2000 rating decision, the May 
2001 VCAA notice letter and the May 2001 statement of the 
case.  Further, while acknowledging that there may be other 
potentially relevant documents available for inclusion in the 
record, such as mental health clinic notes for sessions 
attended by the veteran during service in March and April 
1974, and/or any treatment records from the VA psychiatrist 
who submitted the February 2001 statement, the Board finds 
that the file contains adequate relevant medical evidence to 
render a decision favorable to the veteran.

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
incurred in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West Supp. 2001); 
38 C.F.R. § 3.303(a) (2001).  To prove service connection, a 
claimant must submit: (1) medical evidence of a current 
disability; (2) medical evidence, or in certain 
circumstances, lay testimony, of in-service incurrence or 
aggravation of an injury or disease; and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Pond v. West, 12 Vet. App. 341, 346 
(1999).  Certain disorders, such as psychosis, may be 
presumed to have been incurred in service, if manifest to a 
compensable degree during the first post-service year.  
38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden cannot be met by 
lay testimony because lay persons are not competent to offer 
medical opinions.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  

The mere fact of an in-service injury is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no evidence of a chronic condition during service or 
during an applicable presumption period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b) (2001).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  If 
service connection is to be established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  Id.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2001).

Entitlement for service-connected disease or injury is 
limited to cases where such incidents have resulted in a 
disability.  See 38 U.S.C.A. § 1110 (West Supp. 2001).  The 
claim must be accompanied by evidence that establishes that 
the claimant currently has the claimed disability.  See 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  In the 
absence of proof of a present disability, there can be no 
valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

The medical evidence for consideration in this matter 
includes the veteran's service medical records.  The Board 
notes that the veteran's August 1971 entrance examination and 
medical history records reflect no complaints, treatment or 
diagnosis of any psychiatric disorder or symptomatology.  

Service personnel records indicate, however, that the veteran 
was honorably discharged from service prior to the end of his 
four-year commitment.  The claims file contains documentation 
of a trail of events eventually culminating in an early 
administrative discharge.  An April 1974 write-up from a 
supervisor noted that on one occasion, the veteran was at his 
desk talking to himself and singing aloud, disregarding a 
direct order to stop and to retire to another office.  The 
supervisor stated that when he counseled the veteran on this 
matter, the veteran stared at the walls, played with the 
curtains (drawing them across his face while smiling and 
making guttural sounds), and periodically burst out into 
laughter.  The supervisor noted that after the meeting, the 
veteran returned to his desk and again began to sing aloud, 
disregarding the supervisor's orders to stop.

A May 1974 recommendation for discharge report noted several 
other incidents, including observation of the veteran making 
harassing telephone calls to his supervisor in September 1973 
and throwing away personnel records with no explanation in 
January 1974.  The May 1974 report also stated that the 
veteran was counseled on multiple occasions concerning his 
tendency to leave his duty station and wander around the 
building disturbing other personnel.   

The service personnel records document that as part of the 
discharge process, the veteran was given a psychiatric 
evaluation.  In a May 1974 report, the service psychiatrist 
stated that he evaluated the veteran on three occasions in 
March and April 1974.  The psychiatrist indicated that he was 
aware of the veteran's problems as documented by his 
superiors, and noted that the veteran said he never had such 
problems during his first two and a half years in service.  
The psychiatrist concluded that the veteran showed no signs 
of a major psychiatric disorder and that there was no history 
or clinical evidence consistent with a character and behavior 
disorder of great severity.  

The claims file indicates that the veteran was then 
discharged in May 1974.  His May 1974 separation examination 
and medical history reports again contained no complaints, 
treatment or diagnosis of any psychiatric disorder or 
symptomatology.  

The relevant medical evidence for consideration in this 
matter also includes the veteran's post-service VA treatment 
records.  Documentation in the claims file indicates that the 
veteran was referred to a VA mental health clinic for 
evaluation and treatment in December 1975, 19 months after 
leaving service.  A February 1976 VA mental health treatment 
summary stated that the veteran had been seen once per week 
since December 1975, that he was tentatively diagnosed with a 
passive aggressive personality with impulse tendencies and a 
suggestion of an underlying paranoid or schizophrenic 
process, and that testing revealed him to be an acutely 
disturbed person with marginal reality testing with evidence 
of paranoid schizophrenia.  The summary concluded that the 
veteran took Thorazine daily and that his diagnosis would be 
continued as latent schizophrenia.

VA treatment records also document the veteran's 
hospitalization from July to September 1976.  The records 
indicate that by the time of his admission, his diagnosis had 
been modified to chronic and severe paranoid schizophrenia.  
The records note that after his discharge, the veteran 
continued outpatient treatment.

The claims file also contains documentation of additional VA 
hospitalization and medication of the veteran for his 
paranoid schizophrenia from August 1978 to April 1979.  The 
records indicate that in April 1979, the veteran was released 
from the VA hospital with orders to continue outpatient 
treatment.   	

Finally, as previously discussed, the latest medical evidence 
for consideration in the claims file is the VA psychiatrist's 
February 2001 statement linking the veteran's in-service 
symptomatology to his current paranoid schizophrenia 
diagnosis.

The veteran also provided lay statements supporting his 
claim.  In a February 1978 Form 9, he stated that although he 
felt he needed it, he did not seek mental health treatment 
immediately after service because of the social stigma 
attached to it, including fears as to what the treatment 
would involve and its affect on his ability to obtain 
civilian employment.  Although there is no evidence of the 
same in the claims file, the veteran also described two 
possibly related events occurring early in his service:  (1) 
that in September or October 1971 during basic training and 
on the orders of his drill instructor, he saw a psychiatrist, 
who prescribed Valium to calm him down for the "daily rigors 
of basic training;" and (2) that in November or December 
1971, his classroom instructor sent him to the emergency room 
because he was excessively nervous and in a "frenzy."  

The Board finds that the evidence now of record supports a 
grant of service connection for paranoid schizophrenia.  The 
service medical records establish that the veteran entered 
service with no documented evidence of psychiatric 
abnormality.  The service medical and personnel records 
document a symptomatology of mental health abnormality, which 
the veteran's VA psychiatrist recognizes as more likely than 
not the beginnings of the development of the veteran's 
paranoid schizophrenia in service.  VA medical records also 
note a referral for mental health treatment and the diagnosis 
of a psychiatric disorder less than two years after the 
veteran left service, culminating in a diagnosis of chronic 
and severe paranoid schizophrenia a little over two years 
after active service and continuing to this day, a condition 
that has required periods of hospitalization and constant 
medication.

Accordingly, the Board finds that the VA psychiatrist's 
February 2001 opinion is probative medical evidence that the 
veteran's paranoid schizophrenia was incurred during active 
service, particularly as the psychiatrist stated that he 
reviewed the veteran's service records in reaching this 
conclusion.  The Board therefore finds that resolving all 
remaining doubt in the veteran's favor, this uncontroverted 
nexus opinion, along with the facts of the case and earlier 
treatment records, is sufficient to warrant an award of 
service connection for paranoid schizophrenia.  See 
38 U.S.C.A. § 5107(b) (West Supp. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990).  
                                                                   

ORDER

New and material evidence having been submitted, the 
veteran's claim of entitlement to service connection for 
paranoid schizophrenia is reopened.

Service connection for paranoid schizophrenia is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.



		
	L. H. ESKENAZI
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



